DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “a basic metal compound” which renders the claim and dependent claims indefinite because the term can has several different meanings. A 
Regarding claim 5, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For purposes of examination, the terms following the phrase will be considered to be optional.
Regarding claim 6, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For purposes of examination, the terms following the phrase will be considered to be optional.
Claim 7 requires “a basic metal compound” which renders the claim and dependent claims indefinite because the term can has several different meanings. A “basic metal compound” could be a compound which contains a base metal, a compound which has a pH greater than 7 in solution, or a metal compound which is simple or “basic”. 
Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For purposes of examination, the terms following the phrase will be considered to be optional.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gherardi et al., US Patent 4,755,373.
	Regarding claims 1 and 3, Gherardi teaches forming a peroxo-complexed titanium precursor solution, adding barium chloride (a basic metal compound), adding polyethylene glycol to the mixture, and subjecting the mixture to a reaction to form a titanate (titanic acid salt). See Example 8. Gherardi is silent regarding the hierarchical structure, however, the preparation method of Gherardi is the same as that claimed and thus would result in the same structure claimed. 
	Regarding claim 5, Gherardi teaches stirring (agitating). The peroxidic solution in Gherardi is adjusted with HCl. See column 9, lines 31-35.
	
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104064735.
 	Regarding claim 11, CN’735 teaches supporting graphene and carbon nanotubes on lithium titanate. See the provided abstract. 

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109888272, refer to the attached machine translation.
Regarding claims 1-3, CN’272 teaches forming a peroxidic complex of titanium, adding a lithium source (basic metal compound), adding polyethylene glycol or polyvinyl alcohol, and subjecting to a solvothermal reaction to produce lithium titanate. See Embodiment 1 and claims 1-9. CN’272 is silent regarding the hierarchical structure, but the method of CN’272 is the same as that claimed and thus would produce the same structure. 
Regarding claim 5, CN’272 teaches combining metatitanic acid and hydrogen peroxide with stirring in a basic solution containing aqueous ammonia. See Embodiment 1. 
	 
Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108946798 (all references are to the English-language equivalent Li et al, US 2020/0083528).
 	Regarding claims 1-9 and 11, CN’798 teaches the same process claimed. See [0021]-[0065] of Li. 

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al, US 2020/0083528.
 	Regarding claims 1-9 and 11, Li teaches the same process claimed. See [0021]-[0065] of Li. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gherardi et al., US Patent 4,755,373.
	Regarding claim 2, Gherardi teaches that sodium and potassium can be contained in the preparation solution (column 6, lines 30-45; column 7, lines 12-14; and claims 13-14) which would result in a produce comprising at least a small amount of sodium titanate or potassium titanate.
	Regarding claim 8, Gherardi teaches including 150 cc of a 1 g/L solution of a dispersant of polyethylene glycol or polyvinyl alcohol. See Example 7 and claim 19. The weight percentage of the dispersant is not disclosed. However, it would have been obvious to one of ordinary skill in the art to determine the proper amount of dispersant in the claimed range in order to control the particle size of the product. See column 8, lines 45-57.
	Regarding claim 9, Gherardi teaches 30 minutes to 4 hours at 30-100 °C. See column 7, lines 61-68. Overlapping ranges are prima facie obviousness. See MPEP 2144.05.

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108946798 (all references are to the English-language equivalent Li et al, US 2020/0083528).
	Regarding claim 4, CN’798 teaches dispersing metatitanic acid in hydrogen peroxide in a mass ratio of metatitanic acid to hydrogen peroxide of 1:(2-100) which equates to a molar ratio as expressed in the claim of 1:5.8 – 1:581 which is an overlapping range. 
	 Regarding claim 7, CN’798 teaches the molar ratio of titanium to lithium of about 1:0.8-0.92. Though the ranges do not overlap, they are close enough that one skilled in the art would not expect a difference in properties. See MPEP 2144.05. See claim 5. CN’798 teaches lithium hydroxide. See claim 4. CN’798 is silent regarding the concentration of the lithium compound in the solution as claimed. However, it would have been obvious to one of ordinary skill in the art to determine the proper concentration within the range of the claim in line with the amount of lithium desired in the produce. 
	Regarding claim 8, CN’798 teaches a mass ratio of metatitanic acid and dispersing agent of 1:(0.01-1). The reference is silent regarding the mass percentage in the solution. However, it would have been obvious to one of ordinary skill in the art to determine the proper concentration within the range of the claim in order to provide the desired degree of dispersibility. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/554862 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application meet or render obvious the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-18 of copending Application No. 16/555147 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application meet or render obvious the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-21 of copending Application No. 16/556449 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application meet or render obvious the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736